360 S.W.3d 348 (2012)
Tina M. SCHMIDT, Respondent,
v.
Brian G. SCHMIDT, Appellant.
No. ED 96500.
Missouri Court of Appeals, Eastern District, Division Three.
March 6, 2012.
Paul Joseph Stingley, Fulton, MO, for appellant.
The Krueger Law Firm, LLC, Robert V. Krueger, Mexico, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J, MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Brian G. Schmidt appeals from the trial court's Amended Judgment and Decree of Dissolution of Marriage dissolving his marriage to Tina M. Schmidt, awarding child custody and support, dividing the marital property of the parties, and setting aside the separate property of the parties. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).